DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment filed 2/08/2021 by which Claims 3-4 are pending of which Claim 3 is amended and Claims 1-2 and 5-11 are cancelled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
All outstanding rejections except for those described below are withdrawn by applicants' response filed 2/08/2021. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0095317, Kramer et al. (hereinafter “Kramer”) further in view of U.S. 6,605,365, Krienke et al (hereinafter “Krienke”), both cited by Applicants, evidenced by U.S. 2009/0004482, Sharma (hereinafter “Sharma”) further in view of U.S. 5,110,769, Welsch et al (hereinafter “Welsh”) and further in view of the article entitled “pH tracking of silica hydrogel nanoparticle growth Cite as: Appl. Phys. Lett. 89, 113125 (2006); https://doi.org/10.1063/1.2349838 Submitted: 27 March 2006, Accepted: 18 July 2006, and Published Online: 15 September 2006, Alison Cleary et al. (hereinafter referred to as “Cleary”).  
For Claim 3, Kramer discloses in the entire document particularly in the abstract and at ¶s 0009-0010, 0013-0014, 0042-0058 and its claim 5 and 14 a zirconium and organosilane sol-gel composition for corrosion resistance comprising:  zirconium acetate (See ¶ 0014 claim 5) {reading on formula at (a) of pending Claim 3}; and a glycidoxypropyltrimethoxysilane (See ¶s 0010, 0014 and 0057-0058 {reading on formula of (b) in pending claim 1 when “a” is 1}.  Kramer divulges at ¶s 0027-0029 that any suitable organosilane can be used such as organosilanes that are hydrolysable at room temperature and particularly an organosilane like an epoxy silane or an amine silane.  Kramer discloses at ¶ 0042 that the coating composition can be sprayed over an inorganic (metal) oxide like silicon oxide as preferred as a seal for oxide coated alloys for increasing corrosion resistance.  Kramer discloses at ¶s 0044-0054 a two part sol-gel composition comprising a first part (Part A) of water with acid with metal acetate like zirconium acetate and a second part (Part B) comprising the silane and optional additives for the zirconium organosilane sol-gel composition.  Also ¶s 0027-0029 suggest a coating composition further comprising a silyl compound with an alkylamine group, and discloses a coating system comprising an epoxy resin layer and/or a urethane resin layer (¶ 0005).  
Although Kramer discloses the zirconium organosilane sol-gel as a sealer for silicon oxide layer, Kramer does not expressly disclose hydrated inorganic silica gel with a particle size less than 50 nm.  
Krienke discloses a zirconium-silica hybrid sol-gel composition for corrosion resistance and adhesion promotion (See Col. 3 lns. 32-44) as well as for a surface coating having suitable appearance and substrate protection qualities, including color (with a pigment), gloss, reflectivity, electrical conductivity, emissivity, or a combination thereof.  The sol-gel comprises propoxyzirconium with acetic acid, see col. 15, I. 27-35); 3-glycidoxypropyltrimethoxysilane, and a hydrated inorganic silica gel (particle size less than 50 nm; col. 5, I. 52-col. 6, I. 6 and col. 14, I. 42-43 and Col 15, I. 35-56).  Sol-gel hydrolysis for tetraethoxysilane i.e. tetraethylorthosilicate, “TEOS” is: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
where ET is ethyl, (CH3CH2-).  Sol-gel chemistry is quite versatile.  Reaction conditions (for example, concentration of reagents and catalyst type) control the relative rates of the hydrolysis and condensation reactions.  Sol-gel solutions can be prepared which readily form thin films or which condense to fine colloidal particles.  From Col. 28 lines 38-42, of Krienke discloses that the proportion of organics in the coating can be minimized by substituting tetra-ethyl-orthosilicate (TEOS) for all or part of the GTMS or other organosilane, first hydrolyzing it in alcohol {reading on hydrolyzed silica from hydrolysis reaction}.  By this approach graded sol-gels are possible by adjusting the ceramic character to the organic character.  From Col. 8, lns. 1-5 strong covalent bonding develops between the titanium substrate and zirconia and silica (i.e. M-O-M bonds).  From Col. 15, lns. 35-56, Krienke shows 
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here Kramer has the organosilanes with a zirconate of acetate containing sol-gel for the purpose of corrosion resistance, where the sol-gel can be a seal for a silicon 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kramer a two part sol-gel composition of zirconium acetate and organosilane including glycidoxypropyltrimethoxysilane, where from Krienke which has a zirconium acetate ligand with glycidoxypropyltrimethoxysilane along with colloidal zirconate silica particles from hydrolysis for the sol-gel and colloidal particles from TEOS minimizing organics for strong silica bonding with zirconia to substrate {i.e. hydrated silica particles gel} of less than 50 nm such particle, where the TEOS hydrolysis and condensation product for a gel with zirconate for a colloidal gel with silica for strong bonding with the substrate from Krienke is combined with the first part with zirconate of the sol-gel of Kramer motivated to have corrosion resistance and adhesion to substrates and gloss for surface coatings thereby 
Although Kramer as modified discloses the sol-gel for corrosion resistance from a first part of zirconium acetate with colloidal inorganic zirconate silica particles and a second part of glycidoxyorganosilane, Kramer as modified does not expressly disclose just hydrated inorganic silica gel particles with a particle size less than 50 nm.  
Welsch discloses in the abstract and at col. 2, lines 9-55 and ¶ bridging cols 2-3 disclose an improved flatting agent comprising an inorganic, like hydrous inorganic silica, hydrogel having a pore volume of at least 1.0 ml/g, an average particle size in the range 1 to 10 microns {i.e. 1000 to 10000 nm}, and a particle size distribution such that when the flatting agent is dispersed in a coating, the fineness of grind is at least 4.75 on the Hegman scale.  Also provided are improved coating compositions comprising a full gloss coating containing the above described flatting agents dispersed in the full gloss coating in from 3 to 15 weight percent loading on a solids basis.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under 
However Kramer as modified does not expressly disclose the inorganic, like hydrous inorganic silica, hydrogel like inorganic hydrated silica gel particle having a particle size less than 50 nm.  
Cleary discloses in the abstract and at Figs. 1 and 2 and ¶s bridging pages 88-89 and left and right cols of page 89 that pH increase, due to removal 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kramer as modified a two part sol-gel composition of zirconium acetate and organosilane including glycidoxypropyltrimethoxysilane, where the TEOS hydrolysis and condensation product for a gel with zirconate for a colloidal gel with silica for strong bonding with the substrate is combined with the first part with zirconate of the sol-gel of Kramer, as afore-described, where flatting agent comprising an inorganic, like hydrous inorganic silica, hydrogel having a pore volume of at least 1.0 ml/g, an average particle size in the range 1 to 10 microns {i.e. 1000 to 10000 nm}, and a particle size distribution such that when the flatting agent is dispersed in a coating, the fineness of grind is at least 4.75 on the Hegman scale is combined with the first part with zirconate of the sol-gel of Kramer like the TEOS hydrolysis and condensation product for a gel with zirconate for a colloidal gel with silica, as afore-described, where from Cleary the particle size of inorganic silica hydrogel is .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Kramer further in view of Krienke evidenced by Sharma further in view of Welsh and further in view of Cleary and further in view of JP 09071438 the English language translation of which was supplied by Applicant (hereinafter referred to as “Nippon”).   
For Claim 4 Kramer in view of Krienke further in view of Welsh and further in view of Cleary is applied as to Claim 3, however Kramer as modified does not expressly disclose the presence of 2,4-pentanedione.  
Nippon at ¶s 0003 0007-0008) teaches a β-diketone compound suggesting 2, 4-pentanedione, for good solubility to organic solvent, excellence in preservability in the presence of moisture, and good in coating workability {i.e. enhances the solution stability} of zirconium compounds having a structure according to claim 1 of the present application. For the skilled person in the art it is thus obvious to add 2,4-pentanedione if enhanced stability of the zirconium composition is desired (see [0011] of the present pending application). 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kramer as modified a two part sol-gel composition of zirconium acetate and organosilane including glycidoxypropyltrimethoxysilane, where the TEOS hydrolysis and condensation product for a gel with zirconate for a colloidal gel with silica for strong bonding with the substrate is combined with the first part with zirconate of the sol-gel of Kramer, as afore-described, where flatting agent comprising an inorganic, like hydrous inorganic silica, hydrogel having a pore volume of at least 1.0 ml/g, an average particle size in the range 1 to 10 microns {i.e. 1000 to 10000 nm}, and a particle size distribution such that when the flatting agent is dispersed in a coating, the fineness of grind is at least 4.75 on the Hegman scale is combined with the first part with zirconate of the sol-gel of Kramer like the TEOS hydrolysis and condensation product for a gel with zirconate for a colloidal gel with silica, where the particle size of inorganic silica hydrogel is controlled by the increase in pH or other growth mechanisms to 1.4 to 2.4 nm as less than 50 nm, as afore-described, where from Nippon a β diketone like 2, 4-pentanedione is combined with the sol-gel of modified Kramer motivated to have good solubility to organic solvent, excellence in preservability in the presence of moisture, and good in coating workability to render obvious Claim 4.  Such a combination of Nippon with Kramer as modified has a reasonable expectation of success because Nippon teaches such use of β-diketones for obtaining such benefits of enhancing .  
Response to Arguments
Applicant’s arguments and amendments have been fully considered and are persuasive in regards to the objection to the specification for improper antecedent basis with Claim 3 because of the amendment of Claim 3.  Otherwise Applicants considered arguments are moot in view of the new grounds of rejection set forth above as used to reject the amended claims for a hydrated inorganic silica gel.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH J STACHEL/Primary Examiner, Art Unit 1787